Lewis, Radcliff, and Sanford, Senators,
expressed themselves to be entirely satisfied with the decision -of the supreme court; that it was founded on sound andjust principles ; and that, assenting to the judgment, and the reasons given by the court below, they did hot .think it necessary to state, their rea*31sons at length, but contented themselves with declaring their opinion, that the judgment of the supreme court ought to be affirmed.
. This being tlie unanimous opinion of the court,* it was, there- „ , , . , ^ fore, okdeked and adjudged, that the judgment oi the supreme court be, in all tilings, affirmed, &c.
Judgment affirmed.

 April 1, 1814.